Case 2:07-cr-20512-SFC-MKM ECF No. 25 filed 10/26/20                  PageID.308      Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                             Criminal Case No. 07-20512

Kenneth Stefanski,                             Sean F. Cox
                                               United States District Court Judge
      Defendant.
_______________________/

                        OPINION & ORDER DENYING
             DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                       AND REQUEST FOR COUNSEL

       In this criminal action, Defendant Kenneth Stefanski (“Defendant”) was convicted of

Sexual Exploitation of Children and was sentenced to 35 years imprisonment. The matter is

before the Court on Defendant’s Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus pandemic

(“COVID-19”). This motion asks the Court to allow Defendant to serve the remainder of his

sentence at home because he is concerned that he could contract the virus, and that he may be

vulnerable to severe illness if he were to contract it because of his medical conditions. The

Court concludes that a hearing is not warranted and orders that the motion will be decided based

upon the briefs. As explained below, the Court shall DENY the motion because: 1) Defendant

poses a danger to the community and thus his release would not be consistent with applicable

policy statements issued by the Sentencing Commission; and 2) because the 18 U.S.C. § 3553(a)

sentencing factors do not favor his release.
Case 2:07-cr-20512-SFC-MKM ECF No. 25 filed 10/26/20                  PageID.309      Page 2 of 4




                                          BACKGROUND

       In this criminal case, Defendant pleaded guilty to one count of Sexual Exploitation of

Children, in violation of 18 U.S.C. § 2251(a). The Honorable Lawrence P. Zatkoff presided over

Defendant’s case and sentenced him to a term of 35 years’ imprisonment.

       Defendant has served 13 years of his 35-year sentence. Defendant is currently housed at

FCI Elkton. Defendant filed his Motion for Compassionate Release on August 2, 2020.

Defendant asks the Court to allow him to serve the remainder of his sentence in home

confinement. Defendant claims to have hypertension, obesity, and asthma. Defendant claims

that he has used a CPAP machine for sleep apnea. Along with his motion, Defendant requests

that the Court appoint counsel for him.

       The Government acknowledges that Defendant exhausted his administrative remedies but

opposes the motion on the merits.

                                           ANALYSIS

       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

confinement.1

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of



       1
        Defendant also asks the Court to appoint counsel for him, to assist him in relation to this
motion. The Court shall deny that request, because the decision whether to appoint counsel in
this matter is discretionary and this Court concludes that Defendant has been fully capable of
representing himself for purposes of this motion and addressing the issues.


                                                2
Case 2:07-cr-20512-SFC-MKM ECF No. 25 filed 10/26/20                  PageID.310       Page 3 of 4




making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”

       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, it is undisputed that Defendant is obese and has hypertension and other medical

issues. The Government acknowledges that given the heightened risk that COVID poses to

someone with those conditions, Defendant has satisfied the first eligibility threshold for

compassionate release during this pandemic.

       But the Government persuasively argues that Defendant is ineligible for compassionate

release because he is a danger to the community. Section 1B1.13(2) permits release only if a


                                                 3
Case 2:07-cr-20512-SFC-MKM ECF No. 25 filed 10/26/20                 PageID.311      Page 4 of 4




“defendant is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” The record does not support such a finding in this case, where Defendant

was convicted of Sexual Exploitation of Children in this case and is now a four-time convicted

sex offender.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was serious, as he

was convicted of Sexual Exploitation of Children in this case and is now a four-time convicted

sex offender. And allowing Defendant to be released after serving only a fraction of his lengthy

sentence would not promote respect for the law or proper deterrence, provide just punishment,

and avoid unwanted sentencing disparities. This Court concludes that Defendant is not an

appropriate candidate for the extraordinary remedy of compassionate release.

                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s request for the

appointment of counsel and his Motion for Compassionate Release are DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: October 26, 2020




                                                4
